—Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Rooney, J.), rendered July 27, 1998, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant did not preserve for appellate review his contention that the People failed to prove his identity as the cocaine seller by legally sufficient evidence, as he did not raise that issue on his motion for a trial order of dismissal (see, CPL 470.05 [2]; People v Wilkins, 260 AD2d 415; People v Gordon, 246 AD2d 555; People v White, 192 AD2d 736). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual *629review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Ritter, J. P., Santucci, S. Miller and Goldstein, JJ., concur.